Name: Commission Directive 1999/52/EC of 26 May 1999 adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: land transport;  European Union law;  oil industry;  organisation of transport;  transport policy
 Date Published: 1999-06-05

 Avis juridique important|31999L0052Commission Directive 1999/52/EC of 26 May 1999 adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (Text with EEA relevance) Official Journal L 142 , 05/06/1999 P. 0026 - 0028COMMISSION DIRECTIVE 1999/52/ECof 26 May 1999adapting to technical progress Council Directive 96/96/EC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/96/EC of 20 December 1996 and Article 7(2) thereof on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers(1),(1) Whereas the first auto-oil programme(2) identified the standard of motor vehicles' maintenance as a key constituent in traffic's effect on air quality;(2) Whereas Section 8.2 of Annex II Directive 96/96/EC to specifies the tests to be carried out at periodic inspections to check that vehicles are properly maintained;(3) Whereas Section 8.2.2 of Annex II Council Directive 92/55/EEC(3) to specifies that, from 1 January 1996, diesel vehicles need to be tested for the opacity of the generated exhaust smoke during a transient, "free acceleration" engine test where the engine is accelerated against its own inertia;(4) Whereas, this Directive establishes a technical adaptation that will improve the performance of roadworthiness testing of diesel engined vehicle emissions;(5) Whereas, further work needs to be done in the field of developing alternative test procedures to check the maintenance conditions of diesel engined vehicles, particularly concerning particulates and NOx;(6) Whereas, the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directive on Motor Vehicle Roadworthiness testing established under Article 8 of Directive 96/96/EC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 96/96/EC is modified as follows:Annex II, point 8.2.2 is replaced by the following: "8.2.2. Motor vehicles equipped with compression ignition (diesel) engines:(a) Exhaust gas opacity to be measured during free acceleration (no load from idle up to cut-off speed) with gear lever in neutral and clutch engaged.(b) Vehicle preconditioning:1. Vehicles may be tested without preconditioning although for safety reasons checks should be made that the engine is warm and in a satisfactory mechanical condition.2. Except as specified in subparagraph (d)(5), no vehicle will be failed unless it has been preconditioned according to the following requirements.3. Engine shall be fully warm, for instance the engine oil temperature measured by a probe in the oil level dipstick tube to be at least 80 ° C, or normal operating temperature if lower, or the engine block temperature measured by the level of infrared radiation to be at least an equivalent temperature. If, owing to vehicle configuration, this measurement is impractical, the establishment of the engine's normal operating temperature may be made by other means, for example by the operation of the engine cooling fan.4. Exhaust system shall be purged by at least three free acceleration cycles or by an equivalent method.(c) Test procedure:1. Visual inspection of the relevant parts of the motor vehicle's emission system to check that there are no leaks.2. Engine, and any turbocharger fitted, to be at idle before the start of each free acceleration cycle. For heavy-duty diesels, this means waiting for at least 10 seconds after the release of the throttle.3. To initiate each free acceleration cycle, the throttle pedal must be fully depressed quickly and continuously (in less than one second) but not violently, so as to obtain maximum delivery from the injection pump.4. During each free acceleration cycle, the engine shall reach cut-off speed or, for vehicles with automatic transmissions, the speed specified by the manufacturer or if this data is not available then two thirds of the cut off speed, before the throttle is released. This could be checked, for instance, by monitoring engine speed or by allowing a sufficient time to elapse between initial throttle depression and release, which in the case of vehicles in categories 1 and 2 of Annex I, should be at least two seconds.(d) Limit values:1. The level of concentration must not exceed the level recorded on the plate pursuant to Council Directive 72/306/EEC (2).2. Where this information is not available or where Member States' competent authorities decide not to use it as a reference, the limit values of the coefficient of absorption are as follows: maximum coefficient of absorption for:- naturally aspirated diesel engines = 2,5 m-1,- turbo-charged diesel engines = 3,0 m-1or equivalent values where use is made of equipment of a type different from that used for EC type-approval.3. Vehicles registered or put into service for the first time before 1 January 1980 are exempted from these requirements.4. Vehicles shall only be failed if the arithmetic means of at least the last three free acceleration cycles are in excess of the limit value. This may be calculated by ignoring any measurements that depart significantly from the measured mean, or the result of any other statistical calculation that takes account of the scattering of the measurements. Member States may limit the maximum number of test cycles.5. To avoid unneccessary testing, Member States may, by way of exception from the provisions of paragraph 8.2.2(d)(4), fail vehicles which have measured values significantly in excess of the limit values after less than three free acceleration cycles or after the purging cycles (or equivalent) specified in subparagraph (b)(3). Equally to avoid unneccessary testing, Member States may, by way of exception from the provisions of paragraph 8.2.2(d)(4), pass vehicles which have measured values significantly below the limit values after less than three free acceleration cycles or after the purging cycles (or equivalent) specified in subpragraph (b)(3)."Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 October 2000. They shall forthwith inform the Commission thereof.When the Member States adopt these measures they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 26 May 1999.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 46, 17.2.1997, p. 1.(2) Tripartite programme between the oil and motor industries and the European Commission services aimed at developing vehicle emission and fuel quality standards for the year 2000.(3) OJ L 225, 10.8.1992, p. 68.